IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MICHAEL JAMES,                 : No. 29 EM 2015
                               :
               Petitioner      :
                               :
                               :
          v.                   :
                               :
                               :
COURT OF COMMON PLEAS OF       :
PHILADELPHIA COUNTY; AND COURT :
OF COMMON PLEAS PRESIDENT      :
JUDGE OF PHILADELPHIA COUNTY;  :
AND COURT ADMINISTRATOR OF     :
COMMON PLEAS COURT OF          :
PHILADELPHIA COUNTY,           :
                               :
               Respondents     :


                                        ORDER



PER CURIAM

         AND NOW, this 12th day of May, 2015, the Application Leave to File Leave

Original Process and the Petition for Writ of Mandamus are GRANTED.

         The Court of Common Pleas of Philadelphia County has failed to comply with the

remand order of the Superior Court. See Commonwealth v. James, 116 EDA 2009

(December 14, 2009).       The common pleas court is DIRECTED to adjudicate the

remanded Post Conviction Relief Act matter within 60 days.

         The Prothonotary is DIRECTED to serve the Commonwealth with a copy of this

order.